DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election without traverse of Group I, claims 1-11, in the reply filed on 10/7/2021 is acknowledged.  Claim 1 is directed to an allowable product with a special technical feature that defines a contribution over the prior art.  The prior restriction requirement has been reconsidered in view of the allowability of claim 1, wherein each of the restricted groups includes the special technical feature that makes a contribution over the prior art.  Thus, claims 12-14, previously restricted, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/2/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to provide teaching, suggestion, and/or motivation to arrive the combination of limitations as presented in each of the independent claims.  
	In the restriction requirement mailed 9/2/2021, the references cited by the European Patent Office, labeled D1 and D2, were cited against the claimed subject matter; however, after further consideration and review of those references, the Examiner finds that these references do not teach all of the claimed features as presented.  Specifically, neither D1 or D2 teaches the combination of features within the independent claims including, “…an end cover coupled to an outer side surface of the bus bar assembly and having a vent hole communicating with the coolant moving portion so that the coolant is introduced from the outside or discharged to the outside…”  in conjunction with the other features claimed.  The above limitation provides a novel structure and coolant path within a battery module having the structural entities as recited.  The closest prior art of record is considered to be D1, wherein in the search of the prior art by the Examiner, the following additional references are considered relevant in terms of defining the general state of the prior art:  Park et al. (US 2019/0148681); Kim et al. (US 2018/0175464); Kim et al. (US 2018/0159096); Choi et al. (US 2017/0125774); Yang et al. (US 2013/0045410); and Shin et al. (US 2011/0020677).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729